SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-09335 SCHAWK, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 66-0323724 (I.R.S. Employer Identification No.) 1695 South River Road Des Plaines, Illinois (Address of principal executive office) (Zip Code) 847-827-9494 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Class A Common Stock, $0.008 par value Name of Exchange on Which Registered New York Stock Exchange Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company:See the definitions of “large accelerated filer,” “ accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer ýNon-accelerated filer oSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).YesoNoý The aggregate market value on June30, 2013 of the voting and non-voting common equity stock held by non-affiliates of the registrant was approximately $128,161,418. The number of shares of the Registrant’s Common Stock outstanding as of February26, 2014 was 26,217,667. EXPLANATORY NOTE Schawk, Inc. (the “Company”) is filing this Amendment No.1 (this “Amendment”) to its Annual Report on Form10-K for the year ended December31, 2013 (the “2013 Annual Report”) to include certain information required to be contained in PartIII, Items10, 11, 12, 13 and 14, of Form10-K (the “PartIII Information”).In its 2013 Annual Report, the Company disclosed that the PartIII Information would be incorporated by reference to its proxy statement for its 2014 annual meeting of stockholders.However, as announced March17, 2014, the Company has entered into a definitive merger agreement with Matthews International Corporation (“Matthews”) pursuant to which Matthews will acquire the Company.As a result, the Company does not intend to file a definitive proxy statement for a 2014 annual meeting of stockholders within 120 days of the end of its fiscal year ended December31, 2013.Accordingly, the Company is filing this Amendment to include the PartIII Information in the 2013 Annual Report and to permit such information to be incorporated by reference, as applicable, into the registration statement on FormS-4 (and proxy statement/prospectus forming part thereof) related to the merger to be filed by Matthews with the Securities and Exchange Commission.This Amendment contains only information required by PartIII of Form 10-K, and the Company is not amending or supplementing any other information in its previously filed 2013 Annual Report. i TABLE OF CONTENTS Page PART III 1 Item 10.Directors, Executive Officers and Corporate Governance 1 Item 11.Executive Compensation 7 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 Item 13.Certain Relationships and Related Transactions, and Director Independence 35 Item 14.Principal Accounting Fees and Services 36 SIGNATURES 38 EXHIBIT INDEX 39 ii PART III Item 10.Directors, Executive Officers and Corporate Governance. Set forth below is a biographical statement for each member of the Board of Directors of the Company. Clarence W. Schawk, 88, has been Chairman of the Board of the Company since September1992, when he was also appointed to the Executive Committee.He served as Chief Executive Officer of Filtertek Inc., the Company’s predecessor (“Filtertek”), from September1992 until February1993.Clarence W. Schawk also served as Chairman of the Board of the corporation previously known as Schawk, Inc. (“Old Schawk”) from 1953 until the merger (the “Merger”) of Old Schawk and affiliated companies into Filtertek in 1994 and served as Chief Executive Officer until June1994.He is the father of David A. Schawk, President and Chief Executive Officer of the Company.Clarence W. Schawk previously served as President and a Director of the International Prepress Association.Mr.Schawk also served as a Director of Old Schawk until the Merger.Mr.Schawk’s qualifications to serve on the Board of Directors include his significant history with and commitment to the Company and his extensive experience in and knowledge of the Company’s industry, which provides the Board with a unique insight into the Company and its business.Mr.Schawk also is a member of the Schawk family, which holds a controlling interest in the Company’s common stock. David A. Schawk, 58, was appointed Chief Executive Officer and President in February1993, and following the appointment of EricN. Ashworth as President in July 2012, currently serves as Chief Executive Officer.He served as Chief Operating Officer of the Company from September1992 through February2004.He was appointed to the Board of Directors in September1992 and currently serves on its Executive Committee.Mr.Schawk served as the President of Old Schawk from 1987 until the Merger and is the son of Clarence W. Schawk.David A. Schawk currently serves as a Director of the International Prepress Association.Mr.Schawk also served as a Director of Old Schawk until the Merger.Mr.Schawk’s qualifications to serve on the Board of Directors include his experience with the Company, as Chief Executive Officer and in prior positions with the Company, and his extensive knowledge of the Company’s industry.This experience and knowledge adds critical perspective to all aspects of the Board’s decision-making, including in areas of strategy, operations and finance.Mr.Schawk also is a member of the Schawk family, which holds a controlling interest in the Company’s common stock. A. Alex Sarkisian, Esq., 62, has served as Senior Executive Vice President, Client Development, since July 2012.He previously served as Chief Operating Officer from March2004 until July 2012 and was appointed Executive Vice President in 1994.Mr.Sarkisian has served on the Company’s Board of Directors and as Corporate Secretary since September1992.Mr.Sarkisian was the Executive Vice President and Secretary of Old Schawk from 1988 and 1986, respectively, until the Merger.Mr.Sarkisian also served as a Director of Old Schawk until the Merger.He is a member of the Executive Committee.Mr.Sarkisian’s qualifications to serve on our Board of Directors include his experience with the Company, as Senior Executive Officer and as Chief Operating Officer and in other prior positions with the Company, and his extensive knowledge of the Company’s industry.Mr.Sarkisian’s experience and skills provide the Board with first-hand knowledge and insight regarding the Company’s operations and client-base as well as developments in the Company’s and its clients’ industries that have an impact on Board oversight and decision-making. John T. McEnroe, Esq., 62, has been a shareholder with the law firm of Vedder Price P.C., counsel to the Company, since May1992.Prior to this position, he was a partner with the law firm of Keck, Mahin& Cate where he practiced from 1976 to 1992.Mr.McEnroe was appointed a Director of the Company in September1992 and is a member of the Executive and Option/Compensation Table of Contents Committees.Mr.McEnroe’s service to the Company as its principal outside counsel facilitates bringing to the Board’s attention key legal and business issues as the Board fulfills its duties, including its risk oversight responsibilities, and provides the Board with opportunities to receive current legal perspectives in the course of its deliberations on and oversight of the Company’s affairs. Hollis W. Rademacher, 78, was appointed a Director of the Company in 1994 and is a member of the Executive and Option/Compensation Committees and serves as Chairman of the Audit Committee.He held various positions with Continental Bank, N.A., Chicago, Illinois, from 1957 to 1993 and was Chief Financial Officer of Continental Bank Corporation, Chicago, Illinois, from 1988 to 1993.Mr.Rademacher is currently self-employed in the fields of consulting and investments in Chicago, Illinois, and serves on the boards of several privately held companies.Mr.Rademacher served as a director of Wintrust Financial Corporation (NasdaqGS: WTFC) from 1996 until May2012 and continues to serve as Managing Director, Credit Policy, and as a director of a number of its subsidiaries.Mr.Rademacher’s 18 years of experience as a director of the Company, his service as Chairman of the Audit Committee, and the resultant knowledge he has obtained of the Company’s industry, along with his prior experience as chief financial officer at a publicly held company and his service on the boards of directors of other publicly held firms brings a depth of experience and financial and accounting skills to the Board as well as to the Audit Committee. Leonard S. Caronia,62, was appointed a Director of the Company in October2000 and is a member of the Option/Compensation Committee.Mr.Caronia served as an Executive Director and Chairman of the Financial InstitutionsGroup atMacquarie Capital from November2009 until his retirement from Macquarie Capital in January2014.He joined Marquarie Capital following Macquarie Group’s acquisition of Fox-Pitt Kelton Cochran Caronia Waller, an investment banking firm for which he served as Chairman.Mr.Caronia was a co-founder and Managing Director of Cochran Caronia Waller prior to its merger with Fox-Pitt, Kelton in September2007.Prior to forming his company in 1997, Mr.Caronia served as Managing Director of Coopers& Lybrand Securities, LLC.Prior to that, Mr.Caronia was employed at First Chicago Corporation from 1980 until 1993 and was Corporate Senior Vice President and Head of Investment Banking.Mr.Caronia is a Chartered Financial Analyst.Mr.Caronia’s skills acquired as an advisor for many years to firms across various industries provides the Board with knowledge unique to other members of the Board, particularly in the areas of strategic initiatives and acquisitions. Michael G. O’Rourke, 45, was appointed a Director in February2007 and is a member of the Audit Committee.Mr.O’Rourke currently serves as President and Chief Executive Officer of Signature Bank located in Chicago, Illinois.He previously served as Executive Vice President and Manager of Commercial Lending and Commercial Real Estate at Associated Bank Chicago from 2001 until 2005, when he left to organize Signature Bank.Mr.O’Rourke has a strong background working with entrepreneurial companies as a commercial lender and as the founder and president of a bank start-up in Illinois and accordingly brings perspectives gleaned from his particular experiences in those roles as well as his financial expertise to bear on Board duties and deliberation. Stanley N. Logan, 59, was appointed a Director in November 2007 and is a member of the Audit Committee.Mr.Logan served as a partner and Chief Operating Officer of Sikich LLP, a leading accounting and advisory firm, from February 2012 to November 2013.Previously, Mr. Logan served as a managing director for LECG Corporation (NasdaqGS: XPRT), responsible for the Chicago and Asia/Pacific regions, from February 2010 to March 2011.Prior to joining LECG, Mr. Logan served as a vice president of Huron Consulting Group (NasdaqGS: HURON) and headed Huron’s Western Region and Japan.Prior to joining Huron, Mr. Logan was managing partner of KPMG’s Chicago office.He also served as National Sector Leader for Consumer Products at KPMG.Before joining KPMG in 2002, Mr. Logan held a number of significant client and leadership positions at Arthur Andersen in Chicago.He has 2 Table of Contents held audit and nonaudit lead partner roles with large corporations in the consumer, retail and industrial spaces throughout his career at both KPMG and Arthur Andersen.Mr.Logan also has served as a director of Accretive Health, Inc. since April 2011, and serves as Chairman of its Audit Committee.With over 30 years in the consulting and public accounting professions, Mr. Logan has financial and accounting expertise and experience in global-account related matters, which provides a valuable perspective to the Board as the Company’s business continues to expand globally. Patrick J. O’Brien, 55, was appointed a Director in August 2012 and is a member of the Option/Compensation Committee.He currently serves as chief executive officer of Paris Presents Incorporated, a personal care company.From 2007 to 2010, Mr. O’Brien served as president of developed markets of SC Johnson, the global manufacturer of household products.Mr. O’Brien served as president of SC Johnson—Europe, Africa and Middle East, from 2003 to 2007, and served as president and chief operating officer of Johnson Outdoors, Inc. from 1999 to 2003.He currently serves as chairman of the board and is a co-founder of Patina Solutions Group, Inc., an executive-level temporary staffing firm, and is a member of the board of directors of Paris Presents Incorporated.Mr. O’Brien holds undergraduate and graduate business degrees from the University of Wisconsin–Madison. Mr.O’Brien provides the Company with broad-based insight into achieving global growth from the perspective of a consumer products company leader.The depth of his experience coupled with his knowledge of consumer product company practices and trends brings value to the Board in connection with its oversight responsibilities. The following is a brief biographical statement of EricN. Ashworth, the President of the Company, and TimothyJ. Cunningham, the Chief Financial Officer of the Company: EricN. Ashworth, 48, was appointed President of the Company in July2012.Prior to his appointment as President, Mr.Ashworth had been serving as the Company’s Chief Strategy Officer since 2009, and prior to that, the chief strategy officer for Anthem Worldwide.Mr.Ashworth was founding partner and president of BlueMint Associates, a branding and design agency acquired by the Company in 2003.Earlier in his career, Mr.Ashworth served as chief marketing officer for Fitch Worldwide, and served in brand leadership roles at Colgate-Palmolive, The Clorox Company and Levi Strauss & Co.Mr.Ashworth holds a BS from San Francisco State University and a MBA from the University of San Francisco. TimothyJ. Cunningham, 60, was appointed Executive Vice President and Chief Financial Officer of the Company in September2008.Mr.Cunningham joined the Company in March2008 as an advisor to the Chief Executive Officer, was appointed Vice President, Finance in April2008, and served as the Company’s Interim Chief Financial Officer and Chief Accounting Officer from June2008 until September2008.He previously served as chief financial officer of Pregis Corporation, a packaging solutions company, from May2006 until September2007, and in a transitional role with Pregis until December2007.Prior to joining Pregis, Mr.Cunningham served as the interim chief financial officer of a $1.4 billion division of a $12 billion food company from February2005 to April2006.From November1999 through January2005, he was with eLoyalty Corporation, an enterprise customer relationship management services and solutions company, serving most recently as vice president and chief financial officer.Mr.Cunningham formerly was a partner with Tatum LLC, a consulting and executive services firm, from February2005 until April2006 and from January2008 until September2008.He is a member of the American Institute of Certified Public Accountants and the Illinois CPA Society, and has a BBA in Accountancy from the University of Notre Dame and a Master of Business Management from Northwestern University, Kellogg Graduate School of Management. 3 Table of Contents Section 16(a) Beneficial Ownership Reporting Compliance Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires directors, certain officers and certain other owners to periodically file notices of changes in beneficial ownership of the Company’s common stock with the Securities and Exchange Commission.To the best of the Company’s knowledge, during 2013 all required reports of beneficial ownership were timely submitted. CORPORATE GOVERNANCE Director Independence The Board of Directors is responsible for the overall affairs of the Company.The Board of Directors of the Company has determined that Hollis W. Rademacher, Michael G. O’Rourke, Stanley N. Logan and PatrickJ. O’Brien are “independent directors,” as none of these directors has a material relationship with the Company (either directly as a partner, stockholder or officer of an organization that has a relationship with the Company).In making independence determinations, the Board of Directors applied the standards set forth in Rule 303A.02(b) of the New York Stock Exchange Listed Company Manual and those set forth in the Company’s Corporate Governance Guidelines, a copy of which is available on the Company’s website at www.schawk.com.The remaining members of the Board of Directors are not considered independent. In assessing independence, each director’s background is reviewed for any possible material affiliations with, or any compensation received (other than compensation for service on the Company’s Board of Directors or committees thereof) from, the Company, including those affiliations described under “Transactions with Related Persons” in this amended Annual Report on Form 10-K.In addition, in assessing the independence of Mr.O’Rourke, the Board considered the equity investments made by certain members of the Company’s executive management in Signature Bank, for which Mr.O’Rourke serves as chief executive officer, and in assessing the independence of Mr.Rademacher, was aware that North Shore Community Bank& Trust Company, a subsidiary of Wintrust Financial Corporation on whose board of directors Mr.Rademacher serves, is part of the syndicate of lenders under the Company’s current revolving credit facility.Each of the independent directors are “independent” for purposes of the New York Stock Exchange listing standards and the Company’s Corporate Governance Guidelines because, during the past three years, no independent director (or any member of an independent director’s immediate family) has: · been employed by the Company or any subsidiary; · accepted direct compensation from the Company or any subsidiary in excess of $120,000 during any of the last three fiscal years, or plans to accept such payments in the current fiscal year (other than compensation for board or committee service and pension or other forms of deferred compensation for prior service); · been affiliated with or employed by an auditor (present or former) of the Company or an affiliate of the Company; · been employed as an executive officer of another entity where at any time during the past three years any of the Company’s executive officers served on that entity’s compensation committee; or 4 Table of Contents · been employed as an executive officer of an entity (including charitable organizations) that made payments to, or received payments from, the Company for property or services in the current or any of the past three fiscal years that exceed the greater of $1 million or 2% of such other entity’s consolidated gross revenues for that year. The Company is a “controlled company,” as defined by the NYSE listing standards, as more than 50% of the voting power of the Company’s common stock is held by members of the Schawk family and in trusts for the benefit of Schawk family members. As a result, the Company is exempt from certain requirements of the listing standards, including the requirement to maintain a majority of independent directors on the Company’s Board of Directors and the requirements regarding the determination of compensation of executive officers and the nomination of directors by independent directors. Committees The principal committees of the Board of Directors currentlyconsist of an Audit Committee, an Option/Compensation Committee, an Executive Committee and a Special Committee, whose members are directors appointed by the Board of Directors.The Board of Directors has determined that because it is a controlled company, it is not necessary to have a standing Nominating Committee and the entire Board of Directors acts in this capacity. Audit Committee.Hollis W. Rademacher, Stanley N. Logan and Michael G. O’Rourke currently serve as members of the Audit Committee.The Audit Committee, which operates under a written charter, recommends the selection of the Company’s independent public accountants, reviews and approves their fee arrangements, examines their detailed findings and reviews areas of possible conflicts of interest and sensitive payments.The Board of Directors has adopted a written charter for the Audit Committee that outlines the responsibilities and processes of the Audit Committee, a copy of which is available on the Company’s website at www.schawk.com.The Board of Directors has determined that the members of the Audit Committee are “independent” directors as such term is defined in the NYSE’s listing standards, as currently in effect, and each member meets the Securities and Exchange Commission’s heightened independence requirements for audit committee members.Mr.Rademacher and Mr.Logan also are “audit committee financial experts” as that term is defined in Item 407(d)(5)(ii) of Regulation S-K under the Securities Act of 1933, as amended (the “Securities Act”).The designation of an “audit committee financial expert” does not impose on Mr.Rademacher or Mr.Logan any duties, obligations or liability greater than those that are generally imposed on them as members of the Audit Committee and of the Board of Directors. Option/Compensation Committee.The Option/Compensation Committee members are PatrickJ. O’Brien, Hollis W. Rademacher, John T. McEnroe and Leonard S. Caronia.The Option/Compensation Committee is responsible for reviewing and recommending the compensation of the Company’s executive officers, including the Chief Executive Officer, and reviewing and recommending director compensation.The Option/Compensation Committee evaluates the performance of key personnel and makes incentive awards in the form of equity grants and cash-based long-term incentive awards under the Company’s incentive plan.The Compensation Committee also advises and assists management in formulating policies regarding compensation and submits its Compensation Discussion and Analysis included elsewhere in this amended Annual Report on Form 10-K.The Compensation Committee currently does not operate under a written charter. Executive Committee. The present members of the Executive Committee are: Clarence W. Schawk, David A. Schawk, A. Alex Sarkisian, John T. McEnroe and Hollis W. Rademacher. The Executive Committee is authorized to act on behalf of the Board of Directors in the management of the business and the affairs of the Company as may be necessary or advisable from time to time. 5 Table of Contents Special Committee. In connection with the evaluation of potential business combination transactions, the Board formed a committee of independent directors in November 2013. The members of the special committee consist of Messrs. Rademacher (Chair), Logan, O’Rourke and O’Brien. Director Compensation Each non-executive member of the Board (except for Mr.McEnroe) is entitled to receive an annual retainer of $20,000, a fee of $1,150 for attendance at each board meeting and a fee of $600 for attendance at each meeting of a committee of the Board on which such director serves, other than with respect to the Special Committee.Pursuant to a fee structure established in January 2014, members of the Special Committee were paid a one-time retainer of $25,000 ($30,000 for Mr.Rademacher, the Special Committee chairman) and a fee of $1,000 for attendance at each meeting of the Special Committee.All directors are also reimbursed for ordinary and necessary expenses incurred in attending Board or committee meetings. The Company’s Outside Directors’ Plan provides that each “outside director” (defined in the Outside Directors’ Plan as any director who is not a compensated employee of the Company) receive a nonqualified stock option to purchase 2,500 shares of Company common stock following his or her election, appointment and any subsequent reelection to the Board of Directors.Such options are granted 30 days after the date the director is elected, appointed or re-elected and are granted at an exercise price equal to the fair value of the Company’s common stock on the date of the grant.Only the number of shares specified by the formula under the Outside Directors’ Plan is eligible for grant under the Outside Directors’ Plan.The options granted to the outside directors are exercisable for a term of 10 years from the date of grant and vest in one-third increments on the date of grant and on the first and second anniversaries of the date of grant. The following table sets forth information regarding the fees earned by the Company’s directors in 2013 (other than directors who are also named executive officers) and option expense incurred by the Company in connection with their service as directors during 2013. Name Fees earned or paid in cash(1) Option Awards(2) Total Clarence W. Schawk — — — John T. McEnroe — Hollis W. Rademacher Leonard S. Caronia Michael G. O’Rourke Stanley N. Logan Patrick J. O’Brien The total fees reflected in this column also include, where applicable, the Special Committee retainer and meeting fees earned (but not paid) in 2013 based on the fee structure established in 2014 as described above. Represents the total grant date fair value of option awards computed in accordance with FASB ASC Topic 718.The following table shows the aggregate number of option awards outstanding to the directors shown above as of December31, 2013: Name Outstanding Option Awards Clarence W. Schawk — John T. McEnroe Hollis W. Rademacher Leonard S. Caronia 6 Table of Contents Name Outstanding Option Awards Michael G. O’Rourke Stanley N. Logan Patrick J. O’Brien Does not include amounts Mr. Schawk received pursuant to an employment agreement in effect with the Company during 2013. See “Executive Compensation-Employment Agreements.” Code of Ethics; NYSE Matters The Company has adopted a code of ethics (the “Code of Ethics”), as required by the listing standards of the New York Stock Exchange and the rules of the SEC. This Code of Ethics applies to all of the Company’s directors, officers and employees.The Company has also adopted a charter for its Audit Committee. The Company has posted the Code of Ethics and the Audit Committee Charter on its website (www.sgkinc.com) and will post on its website any amendments to, or waivers from, its Code of Ethics applicable to any of the Company’s directors or executive officers. The foregoing information will also be available in print to any stockholder who requests such information. As required by New York Stock Exchange rules, in 2013 the Company’s Chief Executive Officer submitted to the NYSE the annual certification relating to the Company’s compliance with NYSE’s corporate governance listing requirements. Item 11.Executive Compensation. COMPENSATION DISCUSSION AND ANALYSIS Executive Summary Objectives of the Company’s Compensation Program.The Company’s compensation program seeks to enhance the profitability of the Company, and thus stockholder value, by aligning the financial interests of the Company’s senior executive officers with those of its stockholders.It is designed to reward superior performance by linking a significant portion of each senior executive officer’s compensation to the achievement of the Company’s financial and performance goals.In addition to these goals, the Company’s compensation program seeks to attract and retain highly qualified senior officers and other key employees. 2013 Named Executive Officers.The 2013 “named executive officers” whose compensation is discussed in this Compensation Discussion and Analysis and disclosed elsewhere in this report consist of the following executive officers:DavidA. Schawk, Chief Executive Officer; EricN. Ashworth, President; A.Alex Sarkisian, Senior Executive Vice President; and TimothyJ. Cunningham, Executive Vice President and Chief Financial Officer. Summary Overview of 2013 Executive Compensation.Compensation for the named executive officers for 2013 generally reflected an emphasis on maintaining compensation near 2012 levels, which was driven by, among other things, considerations concerning the Company’s 2012 performance.In particular, the 2013 base salary and target annual incentive award opportunities for the named executive officers remained at 2012 levels, while the value of the 2013 target long-term incentive (“LTI”) award opportunity for most of the named executive officers decreased in comparison to 2012 levels.Other areas of compensation outside of these principal elements of compensation were maintained at levels consistent 7 Table of Contents with 2012, other than with respect to Mr. Ashworth, who received additional compensation in the form of continued housing-cost reimbursements as further described below. 2014 Compensation Actions; Merger Agreement with Matthews. In light of the pending merger with Matthews, the Option/Compensation Committee of the Board of Directors of the Company (referred to in this discussion as the “Committee”) has not taken any action with respect to approving or adjusting the principal elements of 2014 compensation for the named executive officers, other than a base salary increase for Mr. Cunningham. In particular, no annual incentive awards or LTI awards have been granted for 2014.Additionally, under the terms of the merger agreement entered into with Matthews, the Company is restricted in its ability to increase compensation and benefits to its directors, officers and other employees except for increases in the ordinary course of business consistent with past practice in the compensation of employees who are not officers. As a result of the Company’s entry into the merger agreement with Matthews and Matthews’ entry into voting agreements with certain stockholders of the Company, all outstanding equity awards, including those held by the named executive officers, became subject to accelerated vesting (or pro-rated accelerated vesting) or settlement. Under the terms of the merger agreement, all outstanding awards of stock options, restricted stock units and stock-settled appreciation rights were cancelled in exchange for cash based on the per-share consideration to be paid to Company stockholders in the merger.Additionally, outstanding long-term cash incentive awards became payable in an amount determined in accordance with the terms of the awards. Overview of the Compensation Program The Committee has the responsibility for establishing, granting awards under, and monitoring the compensation and benefit programs of the Company and ensuring adherence with the Company’s executive compensation objectives.The Committee has the authority to review, determine and, at its discretion, adjust the annual compensation, including base salary and annual incentive awards, for the named executive officers of the Company.The Committee also has the authority to make grants of long-term incentive awards to the named executive officers under the Company’s incentive plan. In performing its duties and determining compensation for the senior officers, including the named executive officers, the Committee considers the recommendations and input of management, including the Company’s Chief Executive Officer, President, Senior Executive Vice President, Chief Financial Officer and Senior Vice President, Global Human Resources, with respect to the Company’s executive compensation program and arrangements.These officers are involved in the compensation process by recommending general compensation arrangements and components, providing input on materials to be presented to the Committee, evaluating employee performance and recommending business goals to serve as a basis for the Company’s performance-based compensation.In particular, the Company’s Chief Executive Officer assists with evaluating senior officer performance and provides background regarding the Company’s business and strategic goals that have a bearing on the Committee’s compensation decisions, although he did not attend any meetings of the Committee during 2013. For 2013, the Company engaged Aon Hewitt as a third-party compensation consultant to assist with reviewing the market competitiveness of the Company’s executive compensation arrangements and helping management structure or design awards consistent with management-developed recommendations to the Committee.Aon Hewitt also provided services associated with benefit and incentive program design changes impacting Company employees generally.While Aon Hewitt is retained by the Company, representatives of Aon Hewitt do attend Committee meetings if requested, and a representative of Aon Hewitt attended one Committee meeting during 2013.With respect to any advice provided to the Committee by Aon Hewitt, the Company received information from Aon Hewitt addressing the minimum factors relevant under Securities and Exchange Commission rules in assessing 8 Table of Contents whether Aon Hewitt’s work has raised any actual conflicts of interest. After considering the information and statements provided by Aon Hewitt, as well as Aon Hewitt’s role and engagement and other information obtained from Committee members, no actual conflicts of interest with respect to any advice provided to the Committee by Aon Hewitt were identified. Compensation Surveys The Committee typically seeks to establish compensation levels of its senior executive officers, in the aggregate and for each principal component of compensation, near the median compensation of senior executives of comparable companies comprising a survey group.The Committee believes that establishing target compensation near these median levels allows the Company to remain competitive in recruiting and retaining talent while still providing an effective link between compensation and achievement of the Company’s financial and performance goals.While the Committee considers market data in establishing compensation, it may exercise discretion to vary compensation levels in consideration of additional factors, as noted below. 2013 Survey Data.In establishing 2013 target compensation and for purposes of determining market-competitive data for the roles of the named executive officers, the Committee referred to the same primary peer group of 15 publicly traded companies (the “Survey Group”) that had been used in 2012.Consistent with the Company’s historical practice of updating the market survey analysis on a biennial or less frequent basis, the financial and compensation data underlying the Survey Group, which had not been updated in 2012, was updated by Aon Hewitt for 2013.The companies comprising the Survey Group had median 2011 annual revenues of approximately $634million (as compared to the Company’s 2012 revenues of approximately $461million) in industries that share certain characteristics with the Company’s business, such as business and professional services, commercial printing solutions, marketing and consulting.A list of the companies comprising the Survey Group appears below. ARC Document Solutions, Inc. Lamar Advertising Company Consolidated Graphics, Inc. MDC Partners Inc. Digital Generation, Inc. Multi-Color Corporation Exponent, Inc. The Advisory Board Company Harte-Hanks, Inc. The Corporate Executive Board Company Huron Consulting Group Inc. ValueClick, Inc. ICF International, Inc. Viad Corp InnerWorkings, Inc. For each of the named executive officers, the principal components of compensation—base salary, target annual incentive, target total cash compensation (base salary plus target annual incentives), long-term incentives, and target total direct compensation (target total cash compensation plus long-term incentives)—were compared against elements of compensation paid to similarly positioned officers of companies within the Survey Group.Only aggregate data (i.e., 25th, 50th and 75th percentile statistics) rather than data specific to any individual company from the Survey Group was provided. The Survey Group provides the Committee with a general understanding of market compensation practices rather than a formula for establishing specific pay levels.In determining compensation, the Committee also may take into account other factors, such as recent individual and Company performance, the weighting of each component of compensation, the compensation history of the executive and pay equity, as well as management’s recommendations and internal data.Accordingly, the Committee may deviate significantly from its general practice of seeking to target compensation at or near the median compensation of the survey data in light of other factors.For 2013, the Committee’s emphasis on establishing compensation near market medians was less of a factor than the Committee’s desire to 9 Table of Contents maintain compensation at prior-year levels in light of the Company’s 2012 performance. Accordingly, as a general matter, the Committee did not specifically seek to make adjustments to compensation levels from the prior year out of a desire to realign compensation to match Survey Group medians. In comparing each named executive officer’s total 2013 direct compensation and each principal element of direct compensation against similarly situated officers in the companies comprising the Survey Group, at the time of the Committee’s compensation determination in March2013, total 2013 direct compensation, as well as each principal component of total direct compensation (base salary, target annual cash incentive opportunity and target LTI opportunity), was (i)slightly below median for Mr.Schawk; (ii)below median for Mr.Ashworth; (iii)above median for Mr.Sarkisian; and (iv)at or slightly above median for Mr.Cunningham (other than with respect to LTI, which was below median). Overview of the Principal Elements of the Company’s Executive Compensation To meet its 2013 executive compensation objectives, the total compensation package for senior executive officers included the following components: · base salary · annual cash incentives · long-term incentives, comprised of three components: · stock-settled appreciation rights · restricted stock units · cash performance awards These components were consistent with prior years’ compensation package practices except that for 2013, the Committee determined to replace the stock option and restricted stock components of the long-term incentive portion of each senior executive officers’ pay with stock-settled appreciation rights (“SSARs”) and restricted stock units (“RSUs”), as further described below under “Principal Elements of Compensation—Long-term Incentives.” The Committee believes that each of these principal elements of total compensation contributes to one or more of the goals the Committee seeks to achieve through its compensation program: · Base salaries.The Company provides the opportunity for its senior executive officers to earn a market-competitive annual base salary in order to attract and retain highly qualified individuals and to provide a base wage that is not subject to Company-performance risk. · Annual and long-term incentive awards.The Company relies to a large degree on an annual cash incentive opportunity and long-term equity and cash incentives to attract and retain its senior executive officers.The Committee also uses these awards to motivate its senior officers, on an individual basis and collectively as a team, to achieve annual financial goals and longer term Company performance goals.Both annual and long-term incentive compensation are closely tied to the performance of the Company and the individual in a manner that the Committee believes encourages a sharp and continuing focus on building profitability and improving the opportunities for greater stockholder value. 10 Table of Contents · Other benefits. Providing retirement benefits, income deferral and other benefits is consistent with the Company’s desire and ability to attract and retain skilled executives and recognizes that similar benefits are commonly provided at other companies with which it competes for talent. The Committee also considers income deferral, life insurance, retirement/post-employment and other benefits as important facets of its compensation package. Principal Elements of Compensation Base Salaries In setting annual base salaries and in determining the basis for any base salary increases, the Committee reviews survey data and considers individual and Company performance and the recommendations submitted by the Chief Executive Officer and other members of management.For the named executive officers, base salaries typically reflect the Committee’s desire to maintain salaries at or near the median of the base salary range for the survey group companies. For 2013, the Committee sought to maintain base salaries at 2012 levels and, accordingly, no adjustments in base salaries were made for the named executive officers.The base salaries for Messrs.Schawk and Ashworth remained below the median base salaries of similarly situated executives in the companies comprising the Survey Group.The base salaries for Messrs.Sarkisian and Cunningham were above and slightly above, respectively, the median base salaries of similarly situated executives in the companies comprising the Survey Group.The table below reflects base salaries for the Company’s named executive officers in 2013. Name 2013 Base Salary Percent Increase Over 2012 Base Salary (Annualized) David A. Schawk $ 0 % Eric N. Ashworth 0 A. Alex Sarkisian 0 TimothyJ. Cunningham 0 In light of the pending merger with Matthews, no adjustments to base salaries have been made by the Committee for 2014, other than a 5.3% increase in Mr.Cunningham’s annual base salary approved in January 2014.Accordingly, other than with respect to Mr.Cunningham, the base salaries at the end of 2013 currently remain in effect for 2014. Annual Incentives As part of each named executive officer’s compensation package, the Company provides them with incentives to maintain high performance and to achieve certain annual Company financial and corporate goals through opportunities to earn cash awards each year.As in prior years, the Committee chose achievement of targeted levels of consolidated operating income (net operating profit), or “COI,” andtargeted levels of consolidated revenue, or “CR,” as the principal performance measures by which 2013 annual award opportunities may be earned.The Committee believes that goals based on COI and CR encourage increased focus on areas of the Company’s business that contribute to growth and stockholder value.In addition, for 2013, a portion of Mr.Sarkisian’s annual incentive opportunity also was tied to objectives related to operational and client-growth initiatives (“Operational Objectives”), and 11 Table of Contents a portion of Mr. Cunningham’s annual incentive opportunity was tied to the achievement of key milestones in the development and implementation of the Company’s information technology and business process improvement initiative (the “Business Process Initiative”). For 2013, the weightings of each performance measure for each named executive officer were consistent with the weightings used with respect to the 2012 annual incentive opportunity, other than with respect to Messrs.Ashworth and Sarkisian.The weightings of each of the performance measures described above as a percentage of each named executive officer’s overall annual incentive opportunity for 2013 were as follows: Name Consolidated Operating Income Consolidated Revenue Operational Objectives Business Process Initiative David A. Schawk 70
